Citation Nr: 1107849	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
prior to June 30, 2008.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to June 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2008 rating decision in which the RO, inter alia, 
granted a 30 percent rating for left knee condition/arthroplasty, 
granted a 60 percent rating for total right knee arthroplasty, 
granted a 30 percent rating for bilateral hearing loss, and 
granted a 20 percent rating for lumbar spondylosis and arthritis 
of the lumbar spine.  This resulted in a combined 100 percent 
schedular rating for the Veteran's service-connected 
disabilities.  All ratings increases were effective June 30, 
2008-the date of the claim for a higher rating and for a TDIU.  
In its rating decision, the RO stated that the award of the 100 
percent schedular rating from June 30, 2008 rendered the claim 
for a TDIU moot.

In October 2008, the Veteran (through his attorney) filed a 
notice of disagreement (NOD), identifying the issue as 
entitlement to TDIU  prior to July 1, 2008.  In January 2009, the 
RO issued a statement of the case (SOC) addressing the Veteran's 
entitlement to individual unemployability  (a TDIU) prior to June 
30, 2008.  In March 2009, the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
noting the corrected June 30, 2008 date.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a May 2007 rating decision, the RO denied a claim for a 
TDIU; although notified of the denial in a May 2007 letter, the 
Veteran did not initiate an appeal of the denial.

3.  The Veteran filed a claim for, inter alia, a TDIU on June 30, 
2008.
4.  There was no pending claim for a TDIU prior to June 30, 2008, 
nor is there medical evidence during the one-year period prior to 
that date which supports the Veteran's entitlement to a TDIU.


CONCLUSION OF LAW

The claim for a TDIU, prior to June 30, 2008, is without legal 
merit.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In the present appeal, the January 2009 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of increased 
ratings.  The January 2009 SOC explained the reasons for the 
denial of the Veteran's request for an earlier effective date in 
this case.  Moreover, the Veteran has been afforded the 
opportunity to present evidence and argument with respect to the 
claim on appeal.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


II.  Analysis

The basic facts in this case are not in dispute.  In a May 2007 
rating decision, the RO denied entitlement to a TDIU.  The 
Veteran was notified of this determination later that month and 
did not initiate an appeal.  The next correspondence from the 
Veteran pertaining to a TDIU was the claim filed on June 30, 
2008.

In the September 2008 rating decision, the RO increased the 
rating for the Veteran's left knee condition/arthroplasty to 30 
percent;  increased the rating for the Veteran's total right knee 
arthroplasty to 60 percent; increased the rating for the 
Veteran's bilateral hearing loss to 30 percent; and increased the 
rating for the Veteran's lumbar spondylosis and arthritis of the 
lumbar spine to 20 percent.  All ratings increases were effective 
June 30, 2008, the date that the RO received the Veteran's 
written claim for an increase.  These ratings, when considered 
with the bilateral factor applied for the Veteran's knees and 
radiculopathy, resulted in a combined 100 percent schedular 
rating, effective June 30, 2008.  As noted, the Veteran is 
seeking entitlement to a TDIU prior to June 30, 2008.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).  

In this case, it appears that the Veteran met the percentage 
requirements of section 4.16(a) prior to June 30, 2008.  However, 
this determination, alone, is not dispositive of the matter on 
appeal.

Neither the Veteran nor his attorney has advanced any specific 
argument as to why the Veteran is entitled to award of a TDIU 
prior to the current, June 30, 2008 claim for that benefit, nor 
has either specified a date for the award of such a benefit.  The 
record does not reflect, and the Veteran does not allege, that he 
appealed the RO's May 2007 denial of a TDIU, or that there was 
otherwise a pending claim for a TDIU prior to the current, June 
30, 2008 claim.

The Board notes, however, that, pertinent to claims for increased 
disability compensation, which includes a claim for a TDIU, the 
pertinent legal authority provides that the effective date will 
be the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 
C.F.R. § 3.400(o)(2).

The Board also points out that, under certain circumstances, 
examination or hospitalization reports may be accepted as an 
informal claim for benefits under an existing law or for benefits 
under a liberalizing law, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157 (2010).  
Specifically, once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1).

The Veteran submitted his claim for a TDIU on June 30, 2008, and, 
as indicated, there is no evidence or allegation that there was a 
pending claim for a TDIU prior to that date.  In fact, the only 
correspondence received from the Veteran during this time period 
referenced only claims that were already in appellate status and 
were subsequently addressed by the Board in an October 2007 
decision.  Furthermore, there is no VA examination or 
hospitalization report dated prior to June 30, 2008, that could 
be accepted as an informal claim for a TDIU.

As such, and given the provisions of 38 C.F.R. § 3.400(o)(2), the 
only time period during which the Veteran could potentially be 
entitled to a TDIU in connection with the current claim is the 
one-year period prior to the receipt of his claim on June 30, 
2008.  In other words, on these facts, a TDIU could be awarded 
prior to the current, June30, 2008 claim for a TDIU if, during 
that one-year period, there is medical evidence from which it is 
factually ascertainable that the Veteran became unemployable due 
to service-connected disabilities.  However, there is no such 
evidence in this case.  

The Veteran has not submitted any statements asserting that he 
became unemployable during this time period, there is no medical 
evidence of record indicating such, nor has the Veteran asserted 
that any such evidence exists.  In fact, the record includes no 
medical evidence dated at any point during the one-year period 
prior to June 30, 2008.  Hence the provisions of 38 C.F.R. 
§§ 3.157 and 3.400(o)(2) do not support award of a TDIU prior to 
June 30, 2008 in this case.

Under these circumstances, the Board finds that there simply is 
no legal basis for awarding a TDIU prior to June 30, 2008.  As 
such, the claim on appeal must be denied as lacking legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to a TDIU, prior to June 30, 2008, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


